John I. Purtle, Justice, dissenting. I agree that the trial court is without jurisdiction to dismiss a valid appeal. However, we should dismiss this appeal upon our own volition. In addition to a waste of time and expense, the deputies will suffer because of this prolongation of a matter which is already moot. The Pulaski County Quorum Court is vested with the sole authority for exercising discretionary legislative functions. In this respect the county judge is only an administrative officer of the quorum court. This is a case where the tail is wagging the dog. In my opinion the only result of an appeal would be to delay the deputies from receiving their money and to needlessly cost the courts and county time and expense. An exercise in futility should not be encouraged by this Court. If we were to require the losing party to personally pay for the expenses of the appeal, the appeal would likely be dismissed. Neither this Court nor the county judge has the right to overrule the quorum courts on matters within their sound discretion. Appropriations of county funds is a matter which lies solely within the jurisdiction of the quorum court. See Beaumont v. Adkisson, 267 Ark. 511, 593 S.W.2d 11 (1980). The appeal should be dismissed now.